Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claims 1-19 are allowable since when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record alone or in combination discloses or suggests the combination limitations specified in the independent claims.
The closest prior art includes:

Nagarajan, et al. (US Patent 9,829,947 B1)1, teaches determining a battery level of one or more mobile devices and selecting appropriate content to display on the user device based on the current battery level [Column 5, lines 51-65; the content item management account categorizes battery levels by comparing them to a predetermined threshold.  The battery level may be bucketized by the content item management account into categories (such as “Very Low Battery,” “Low Battery,” or “High Battery” categories) which are displayed to the third-party content provider] [Column 3, lines 25-30; the energy level may correspond to a battery level for a battery of the user device, where the energy source corresponds to the battery  The status of the energy source, in some implementations, corresponds to the level of energy in the energy source, e.g., the battery level] [Column 4, lines 26-40; a content item should not be delivered to the user device because its expected battery consumption is high enough that a user is unlikely to be interested in engaging with the content item . . . if the battery level of the user device indicates that the user device has only a minimal amount of remaining battery life and requires charging, then the receptiveness of the user to a content item may be determined to be low . . a different type of content item with a lower expected battery consumption may be delivered to the user device because the user may be more receptive to content that depletes less of the remaining battery resources]

Freiman, et al. (US Patent Publication 2016/0021208 A1), teaches modifying content items for display (by changing resolution, making content audio-only, etc.) based on the current battery level and power mode [0038-0039, 0053; the application may request a lower resolution (e.g., smaller size) graphics being substituted for larger size higher-resolution graphics.  Still photos may be substituted for video clips; or the application may modify its operations to request audio-only instead of motion video].

Tripathi, et al. (US Patent Publication 2020/0410049 A1), teaches selecting content to display based on a battery level of a mobile device [0018; the selection of the presentation template, and thus the determination of the manner in which the content item is to be displayed is based on the battery charge level] [0056; the selecting of the present template is further based on one or more of the following factors that address the technical characteristics of the computing device of the user to whom the content item is to be displayed (such as a battery charge level)].

	However, none of the references taken individually or in combination explicitly teach all of the limitations of the independent claims.  Specifically, the cited references do not explicitly teach:  “one or more processors coupled to memory from each client device of a plurality of client devices at which a content item is presented, rendering performance data of the content item corresponding to a display of the content item at the client device;, receiving by the one or  
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        15 July 2021


    
        
            
        
            
        
            
        
            
    

    
        1 Nagarajan, Freiman and Tripathi were cited as prior art references in the previous Office action.